CLD-144                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3426
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                               RAYMOND MAINOR,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-06-cr-00140-001)
                     District Judge: Honorable Lawrence F. Stengel
                      ____________________________________

                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                March 9, 2018
Before: CHAGARES, GREENAWAY, JR. and GREENBERG, Circuit Judges


                               (Opinion filed: June 1, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Raymond Mainor, a federal prisoner proceeding pro se, appeals from an order of

the United States District Court for the Eastern District of Pennsylvania denying his

motion under 18 U.S.C. § 3582(c)(2) for a reduction in sentence. Because the appeal

presents no substantial question, we will summarily affirm the District Court’s order. See

3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 2007, Mainor was convicted in federal court of four counts of distribution of,

and possession with intent to distribute, cocaine, in violation of 21 U.S.C. § 841(a)(1);

four counts of distribution of, and possession with intent to distribute, within 1,000 feet

of a school, cocaine, in violation of 21 U.S.C. § 860(a); possession of a firearm in

furtherance of a drug-trafficking crime, in violation of 18 U.S.C. § 924(c); and possession

of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Because he had a

prior conviction for a felony drug offense, Mainor faced a mandatory minimum penalty

of 240 months’ imprisonment for the drug offenses,1 plus a mandatory consecutive

penalty of 60 months’ imprisonment for the § 924(c) offense (300 months total). Mainor

was sentenced to a term of 300 months’ imprisonment, and we affirmed the conviction

and sentence. See United States v. Mainor, 393 F. App’x 10, 20 (3d Cir. 2010). Mainor

then filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255, which the District




1
 The District Court imposed sentence on the § 860(a) offenses only; it did not impose
any sentence (consecutive or otherwise) on the lesser included § 841(a)(1) offenses. See
D. Ct. Dkt. No. 161 at 1.

                                              2
Court denied. We subsequently declined to issue a certificate of appealability. See

United States v. Mainor, C.A. No. 14-2741, order entered March 18, 2015.

       In June 2017, Mainor filed in the District Court a motion under § 3582(c)(2),

seeking to reduce his sentence based on Amendment 782 to the Sentencing Guidelines,

which reduced by two the offense levels assigned to most drug quantities under U.S.S.G.

§ 2D1.1(c). 2 See U.S.S.G. § 2D1.1(c) & app. C. supp., amends. 782, 788 (2014). The

District Court denied the motion, concluding that Mainor was not eligible to file such a

motion, and he appealed.3

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Where the

denial of relief under § 3582(c)(2) involves a legal question concerning eligibility, we

review the District Court’s decision de novo. See United States v. Sanchez, 562 F.3d
275, 277 (3d Cir. 2009). Upon review, we conclude that the District Court properly

denied Mainor’s motion for reduction of sentence based on Amendment 782.

       Generally, a district court cannot “modify a term of imprisonment once it has been

imposed” unless a defendant is eligible for a reduction of sentence pursuant to § 3582(c).

Section 3582(c)(2) allows for a reduction if: (1) the sentence was “based on a sentencing



2
  Mainor also argued in the motion that the District Court improperly calculated the
mandatory minimum penalty for the § 860(a) offenses and that his conviction for the
lesser included § 841(a)(1) offenses constituted a double jeopardy violation.
3
  Mainor also filed in this Court a motion to vacate his sentence and to remand his case to
the District Court for resentencing.

                                             3
range that has subsequently been lowered by the Sentencing Commission;” and (2) “a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2); United States v. Flemming, 723 F.3d 407, 410

(3d Cir. 2013). A reduction is not authorized under § 3582(c)(2) if the change to the

Sentencing Guidelines “does not have the effect of lowering the defendant’s applicable

guideline range because of the operation of another guideline or statutory provision (e.g.,

a statutory mandatory minimum term of imprisonment).” U.S.S.G. § 1B1.10(a)(2)(B) &

cmt. n.1(A).

       Amendment 782 does not have the effect of lowering Mainor’s applicable

guidelines range because he was not sentenced under the guidelines. Instead, it is clear

from the presentencing report, the sentencing transcript, and our decision on direct appeal

that Mainor’s 300 month sentence – 240 months for the drug convictions, plus a

mandatory consecutive penalty of 60 months for the § 924(c) offense – was the statutory

mandatory minimum term of imprisonment.4 See 18 U.S.C. § 924(c)(1)(A); 21 U.S.C. §§

841(a)(1), (b)(1)(A), 851(a)(1), and 860(a). Therefore, the District Court lacked authority

to reduce Mainor’s sentence under § 3582(c)(2). See United States v. Ortiz-Vega, 744



4
  We note that Mainor acknowledged in his motion to reduce sentence that “the statutory
language and provisions of § 860 [are] controlling in the instant case.” See D. Ct. Dkt.
No. 228 at 2. And to the extent that he challenged the District Court’s calculation of the
mandatory minimum penalty for the § 860(a) offenses and his conviction for the lesser
included § 841(a)(1) offenses as a double jeopardy violation, his motion to reduce
sentence was rather an unauthorized second or successive § 2255 motion that the District
Court lacked jurisdiction to consider.
                                             4
F.3d 869, 873 (3d Cir. 2014) (“[I]f a defendant is subjected to a mandatory minimum, he

or she would not be given a sentence ‘based on a sentencing range that has subsequently

been lowered.’”).

       For the foregoing reasons, we will affirm the District Court’s order denying

Mainor’s motion to reduce his sentence. The motion to vacate sentence and to remand

for resentencing is denied.




                                            5